Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 1 of 17   PageID #: 15
                               Wall Aff. Exh. 2




             Redacted
            Redacted
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 2 of 17   PageID #: 16
                               Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 3 of 17   PageID #: 17
                               Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 4 of 17   PageID #: 18
                               Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 5 of 17   PageID #: 19
                               Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 6 of 17   PageID #: 20
                               Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 7 of 17   PageID #: 21
                               Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 8 of 17   PageID #: 22
                               Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 9 of 17   PageID #: 23
                               Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 10 of 17   PageID #: 24
                                Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 11 of 17   PageID #: 25
                                Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 12 of 17   PageID #: 26
                                Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 13 of 17   PageID #: 27
                                Wall Aff. Exh. 2




                 Redacted
                  Redacted
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 14 of 17   PageID #: 28
                                Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 15 of 17   PageID #: 29
                                Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 16 of 17   PageID #: 30
                                Wall Aff. Exh. 2
Case 2:20-cv-00302-JDL Document 3-2 Filed 08/19/20 Page 17 of 17   PageID #: 31
                                Wall Aff. Exh. 2




                                                        Redacted
